DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debates et al. (“Debates”) (US 2016/0036956 A1).
Regarding claim 1, Debates discloses a computer program product comprising a set of non-transitory computer readable instructions stored on a memory (210, fig. 2) and executable by a processor (202), the set of non-transitory computer readable instructions arranged to:
send, via a first protocol (248), from a first peripheral device (102) to a first wearable audio device (120), a set of desired firmware capabilities, or, send, via the first 
compare the set of desired firmware capabilities to the first set of available firmware capabilities (associated with each of the monitored conditions are established threshold values, presented within condition detection module 300.  These threshold values are utilized to determine when any one of the conditions are not within an expected range and would thus trigger a potential firmware update) (paras. 0036-0037); and,
proceed to an operating mode of the computer program product when the set of desired firmware capabilities and the first set of available firmware capabilities match (para. 0056).
Regarding claims 2 and 12, Debates discloses the set of non-transitory computer readable instructions are further arranged to:
determine whether a set of firmware updates for the first wearable audio device is available (para. 0060).
Regarding claims 3 and 13, Debates discloses if the set of firmware updates for the first wearable audio device is available, the set of non-transitory computer readable instructions are further arranged to:

Regarding claims 4 and 14, Debates discloses if the set of non-transitory computer readable instructions determines that the set of firmware updates for the first wearable audio device is not available, the set of non-transitory computer readable instructions are further arranged to:
output a notification at the first peripheral device or the first wearable audio device that the set of firmware updates is not available (para. 0061).
Regarding claims 5 and ,15 Debates discloses if the set of desired firmware capabilities and the first set of available firmware capabilities do not match, the set of non-transitory computer readable instructions are further arranged to:
operate in a fallback state, the fallback state arranged to utilize the first set of available firmware capabilities of the first wearable audio device (paras. 0047-0050).
Regarding claims 6 and 16, Debates discloses if the set of desired firmware capabilities and the first set of available firmware capabilities do not match, the set of non-transitory computer readable instructions are further arranged to:
operate in a cooperative state, the cooperative state arranged to utilize a second set of available firmware capabilities of the first peripheral device (para. 0052).
Regarding claims 7 and 17, Debates discloses each capability of the set of desirable firmware capabilities and each capability of the set of available firmware capabilities of the first wearable audio device can correspond to at least one of a plurality of gestures, the at least one of a plurality of gestures utilizing at least one of: a 
Regarding claims 8 and 18, Debates discloses the at least one gesture can be designated as an Augmented Reality (AR) input variable, an affirmative input variable, and/or a negative input variable (para. 0028).
Regarding claims 9 and 19, Debates discloses the first protocol is Bluetooth Classic or Bluetooth Low Energy (BLE) (para. 0031).
Regarding claims 10 and 20, Debates discloses the first protocol utilizes a first profile, wherein the first profile is a Generic Attribute (GATT) profile (para. 0031).
Regarding claim 11, Debates discloses a method of checking firmware capabilities of a first wearable audio device (120), the method comprising:
sending, via a first protocol (248), from a first peripheral device (102) to the first wearable audio device (120), a set of desired firmware capabilities, or, sending, via the first protocol, from a first wearable audio device to the first peripheral device, a first set of available firmware capabilities of the first wearable audio device (e.g., (i) the number of attempts required to complete the initial pairing connection, (ii) the RSSI detected from the second device, (iii) the rate of data throughout over the established connection, (iv) sampling level of audio signal, and (v) signal strength expected based on a location and/or a network in which the connection is established) (paras. 0022, 0027-0028 and 0034);

proceeding to an operating mode of the computer program product when the set of desired firmware capabilities and the first set of available firmware capabilities match (para. 0056).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0310780, US 2013/0055103 and US 2020/0107184.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693